Citation Nr: 0636072	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  99-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased rating for low back disability, 
currently rated as 40 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran retired from military service in August 1992 
after serving on active duty for more than 20 years.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 1999 and January 2000 rating decisions of 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was most recently before the Board in 
March 2005, at which time the Board remanded the case for 
further action by the originating agency.  


FINDINGS OF FACT

1.  Throughout the period of this claim, the veteran's low 
back disability has been manifested by severe limitation of 
motion.

2.  At no time during the period of this claim has the low 
back disability been manifested by ankylosis or more than 
severe intervertebral disc syndrome.

3.  The veteran has not experienced incapacitating episodes 
necessitating bedrest prescribed by a physician totaling at 
least 6 weeks during a 12-month period. 

4.  At no time during the period of this claim has the low 
back disability been productive of any significant 
neurological impairment of either lower extremity. 

5.  The veteran has established service connection for a low 
back disability, rated as 40 percent disabling from September 
1, 1992, and for right ear hearing loss, rated as 
noncompensable from November 16, 2003 .

6.  The veteran's service-connected disabilities are not 
sufficient by themselves to preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.  


CONCLUSIONS OF LAW

1.  The veteran's low back disability warrants no more than a 
40 percent rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002);  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 
§ 4.124a, Diagnostic Code 8520 (2006). 

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2005, subsequent to its initial adjudication 
of the claims, to include notice that he should submit all 
pertinent evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating or TDIU, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating and assignment of TDIU are not warranted.  
Consequently, no effective date for an increased rating or 
TDIU will be assigned, so the failure to provide notice with 
respect to this element of the claims was no more than 
harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
February 2006.  There is no indication in the record or 
reason to believe that either ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Increased Rating for Low Back Disability

Factual Background

The veteran was granted service connection and a 10 percent 
disability rating for a low back disability by rating 
decision in September 1993.  The veteran appealed this 
determination, and a December 1997 Board decision increased 
his disability rating to 40 percent.  The veteran's claim for 
an increased rating for his low back disability was received 
by VA in September 1999.  

In December 2001 the veteran was afforded a VA contract 
examination to determine the severity of his low back 
disability.  He described experiencing flare-ups three to 
four times a year with pain that required bedrest lasting 
from three days to three weeks.  The examiner stated that 
there did not appear to be an increase in the amount or 
intensity of pain during flare-ups, although he also noted 
that during an intense flare-up the veteran's range of motion 
could be significantly limited.   The veteran also stated 
that during flare-ups he experienced left leg pain.  The 
examiner noted that the veteran was not currently receiving 
any treatment for his back.  Range of motion was described as 
good, with the veteran able to bend from left to right to 15 
degrees; extension was to 15 degrees, and forward flexion was 
to 35 degrees.  The examiner noted that the veteran had no 
significant history of sciata and zero reflexes in the knees 
and ankles were the only abnormal neurological findings.  He 
stated that the absent reflexes were a non-specific findings 
and that there was no objective or historical evidence of 
functional impairment in the lower extremities.  X-rays of 
the lower back showed narrowing of the L4-5 intervertebral 
disc space and some osteophyte formation.  The diagnoses were 
probable disc degeneration and mild degenerative joint 
disease.  The examiner concluded that the veteran's back 
problems were not completely limiting his ability to work and 
that his more significant issues related to his mental 
status.

The veteran was provided another VA examination in September 
2005.  He stated that he treated his back pain with Valium 
and Motrin and was not currently undergoing any physical 
therapy or performing any low back exercises.  He said that 
he experienced flare-ups approximately four times a year, 
lasting from five to twenty days.  He stated that during 
flare-ups, he was restricted to lying flat on the floor, was 
not able to work, and was restricted to crawling.  The 
veteran denied radiating pain to his legs.  He was observed 
to have a slightly limping gait and light touch and pin 
sensation were intact.  Range of motion was measured with 
flexion to 30 degrees with increased pain.  Extension was to 
15 degrees without increased pain, left lateral flexion was 
to 15 degrees without increased pain, right lateral flexion 
was to 10 degrees with increased pain, and left and right 
rotation was to 30 degrees without increased pain.  The 
examiner stated that repeated forward and lateral flexion of 
the lumbar spine did not cause an increase in pain, loss of 
strength, sensation, or coordination.  X-rays showed 
degenerative osteoarthritic changes at the L4-5 and L5-S1 
with narrowing disc spaces and anterior spur formation.  The 
diagnoses was chronic low back pain secondary to degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  The examiner stated that the veteran would be unable 
to work during flare ups.

Also of record are numerous statements from the veteran 
stating that due to financial reasons and the severe pain 
associated with his low back disability, he has not been 
unable to seek private or VA medical care for his low back.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, and a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, vertebral 
fracture or dislocation, cervical strain, and degenerative 
arthritis of the spine are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2006).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).


Analysis

Under the criteria in effect prior to September 23, 2002, a 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms, 
whereas a 40 percent rating is warranted if the syndrome is 
severe.  At his December 2001 VA examination, the veteran was 
found to have probable disc degeneration with narrowing of 
the L4-5 intervertebral disc space.  With the exception of 
absent reflexes at the knees and ankles, which the examiner 
characterized as non specific, the neurological findings were 
normal.  The examiner found that the veteran had no 
significant history of sciatica and that there was no 
historical or objective evidence of any significant 
impairment in the lower extremities.  Therefore, more than a 
40 percent rating is not warranted under Diagnostic Code 
5293.  

With respect to the former rating criteria, the Board notes 
that the veteran is currently receiving the maximum rating 
allowed under Diagnostic Code 5295 for lumbosacral strain.  
An increased rating is available under both the former and 
current rating criteria for ankylosis of the lumbar spine; 
however, the medical evidence consistently demonstrates that 
the veteran retains useful motion of the low back.  

The current criteria authorize an evaluation in excess of 40 
percent if there are incapacitating episodes of 
intervertebral disc syndrome requiring bedrest prescribed by 
a physician having a total duration of at least six weeks 
during the past twelve months.  While the veteran has 
reported requiring bedrest from five to twenty days following 
his flare-ups, the record contains no evidence that his 
bedrest was  prescribed by a physician, nor does it show that 
the veteran required treatment by a physician during these 
periods.  While the Board is sympathetic to the veteran's 
complaints of low back pain, especially during his flare-ups, 
the medical evidence of record does not support an increased 
rating under the former or current rating criteria.

Finally, the Board notes that a separate compensable rating 
is not warranted for impairment of either lower extremity 
because there is no objective evidence of neurological 
impairment of either lower extremity.


TDIU Claim

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran's only service-connected disabilities are his low 
back disability and his right ear hearing loss.  He has a 
combined disability rating of 40 percent.  While the veteran 
has two service-connected disabilities, with one rated at 40 
percent, the combined rating for the veteran's service-
connected disabilities is not 70 percent.  Therefore, he does 
not meet the minimum schedular criteria for a total rating 
based on unemployability as required by 38 C.F.R. § 4.16(a).  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the claim.  In this regard, the 
Board notes that in his claim for a TDIU in April 1999, the 
veteran reported that he was currently employed as a 
magistrate in Virginia and had also previously worked as a 
part-time night watchman.  A September 2006 letter from the 
veteran states that he had relocated to Florida and was 
unable to work.  Despite the veteran's statements regarding 
the severity of his low back disability and its impact on his 
ability to work, the record contains no private or VA medical 
records showing that the veteran has undergone any treatment 
for his low back disability during the period of this claim.  
In addition, as discussed above, the medical evidence does 
not show that the disability has resulted in any significant 
impairment in either lower extremity.  The examiner at the 
veteran's December 2001 contract examination concluded that 
the veteran's back problems were not completely limiting his 
ability to work and that his mental issues were more of a 
significant factor regarding his being off the job for an 
extended period of time.  At his most recent VA examination 
in September 2005, the examiner concluded that the veteran 
was only unable to work during flare-ups.  There is no 
indication in any of the evidence that the hearing impairment 
in the veteran's right ear has had any significant effect on 
his ability to obtain or retain employment.

In sum, the medical evidence shows that the veteran's low 
back disability is not unusual or exceptional and that the 
service-connected disabilities in combination are not 
sufficient to preclude the veteran from obtaining or 
maintaining substantially gainful employment.  Therefore, the 
Board finds that this case presents no unusual or exceptional 
circumstances which would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  


ORDER

Entitlement to an increased rating for low back disability  
is denied.

Entitlement to a total disability rating due to individual 
unemployability resulting from a service-connected 
disabilities is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


